DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim 1 is canceled, claims 2-13 are new. Currently, claims 2-13 are pending in the application.
Priority
Examiner acknowledges the following data:
Parent Data
17323642, filed 05/18/2021 is a continuation of 16593387, filed 10/04/2019, now U.S. Patent #11044381 and having 2 RCE-type filings therein
16593387 is a continuation of 15629188, filed 06/21/2017, now U.S. Patent #10484570 and having 2 RCE-type filings therein
15629188 is a continuation of 15052072, filed 02/24/2016, now U.S. Patent #9729736 claims foreign priority to 2015-036830, filed 02/26/2015 claims foreign priority to 2016-014423, filed 01/28/2016.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 05/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2014/0106777) in view of Yoon et al (US 2015/0223145).
Regarding claim 2, Fukuda discloses information processing apparatus (fig. 1, position management system), comprising: 
circuitry configured to (transmission/reception unit 431 according to the fourth example transmits radio waves in a predetermined range in accordance with the communication method used for performing data communications, would be obvious to have a circuitry configured to, [0310]) 
receive radio waves from at least one of a plurality of devices via a network (transmission/reception unit 431 according to the fourth example transmits radio waves in a predetermined range in accordance with the communication method used for performing data communications, [0310]); 
detect a user operation indicating to start a processing operation to be performed by any one of the plurality of devices (when a user switches on the power of each electric device 2 in the indoor area .alpha., the storage/readout unit 38 (see FIG. 14) of the wireless communication control unit 30 in each distribution apparatus 3 reads out apparatus identification data B from the storage unit 39 (Step S1). Then, the transmission/reception unit 31 transmits a participation request including the apparatus identification data B of the distribution apparatus 3 itself to the gateway 7 (Step S2). Thereby, the transmission/reception unit 71 of the wireless communication control unit 70 of the gateway 7 receives the participation request, [0072]-[0077]); 
request the determined particular device to start the processing operation (when a user switches on the power of each electric device 2 in the indoor area .alpha., the storage/readout unit 38 (see FIG. 14) of the wireless communication control unit 30 in each distribution apparatus 3 reads out apparatus identification data B from the storage unit 39 (Step S1). Then, the transmission/reception unit 31 transmits a participation request including the apparatus identification data B of the distribution apparatus 3 itself to the gateway 7 (Step S2). Thereby, the transmission/reception unit 71 of the wireless communication control unit 70 of the gateway 7 receives the participation request, [0072]-[0077]);
Fukuda does not specifically disclose concept of after detecting the user operation, determine, based on the radio waves received from the at least one of the plurality of devices, a particular device of the plurality of devices;
However, Yoon et al specifically teaches concept of after detecting the user operation, determine, based on the radio waves received from the at least one of the plurality of devices, a particular device of the plurality of devices (connect with one of the access point 6 and access point 7 determined to be of the highest signal strength (e.g RSSI) (connection information acquired based on the radio wave) emitted by the access points 106 and 107, after user manually inputs to access one of the plurality of access points 106 and 107, [0084]); 
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fukuda with concept of after detecting the 

Regarding claim 3, Fukuda discloses information processing apparatus (fig. 1, position management system), wherein the circuitry is further configured to: 
receive the radio waves via a first wireless communication system, which is Bluetooth (a distribution apparatus distributes (transmits) identification data by using a given wireless communication method (Bluetooth (registered trademark)). A wireless terminal obtains position data and a signal strength threshold value that are associated with the distributed identification data and determines a current position of the wireless terminal, [0304]), and 
Fukuda does not specifically disclose concept of acquire, via the first wireless communication system, at least a part of connection information for requesting the processing operation to be performed by the determined particular device, via a second wireless communication system different from the first wireless communication system.
However, Yoon et al specifically teaches concept of acquire, via the first wireless communication system, at least a part of connection information for requesting the processing operation to be performed by the determined particular device, via a second wireless communication system different from the first wireless communication system (system acquires the highest signal strength (e.g RSSI) (acquire at least a part of the connection information) emitted by the access points 106 and 107 for connecting the electronic device 101 determined to be connected via one of the access points 106 and 107 where access point 106 is different from access point 107 via the signal is received when system determines whether or not to access one of the access points 106 and 107, [0084])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fukuda with concept of acquire, via the first wireless communication system, at least a part of connection information for requesting the processing operation to be performed by the determined particular device, via a second wireless communication system different from the first wireless communication system of Yoon et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve communication between electronic device and access point, (Yoon et al, [0007])

Regarding claim 4, Fukuda discloses information processing apparatus (fig. 1, position management system), wherein the circuitry is further configured to: 
measure a passage of a predetermined time set in advance (management system 9 manages a predetermined reception time data, [0136], [0154], [0204]), and 
stop the determination upon a failure to determine the particular device, even after the predetermined time has elapsed (In a case where the determination unit 43 determines that not a single position data X has been received within the predetermined time (No in Step S41-6), reception unit 41 switches to a state of being unable to receive the position data X (Step S41-12) (upon a failure to determine whether to connect to each of the one or more devices even after the predetermined time has elapsed, stop the determination), [0208]-[0210]).

Regarding claim 5, Fukuda discloses information processing apparatus (fig. 1, position management system), wherein the circuitry is further configured to: 
measure a strength of the received radio waves (measurement unit 54 measures the signal strength of each of the apparatus identification data B received from the multiple distribution apparatuses 3, [0161], [0318]);
Fukuda does not specifically disclose concept of and determine the particular device according to the measured strength of the received radio waves.
However, Yoon et al specifically teaches concept of determine the particular device according to the measured strength of the received radio waves (after user manually inputs to access one of the plurality of access points 106 and 107, system measures highest signal strength (e.g RSSI) emitted by one of the access points 106 and 107 to access, [0084]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fukuda with concept of determine the particular device according to the measured strength of the received radio waves of Yoon et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve communication between electronic device and access point, (Yoon et al, [0007])

Regarding claim 6, Fukuda discloses information processing apparatus (fig. 1, position management system),
 Fukuda does not specifically disclose concept of wherein the circuitry is further configured to measure the strength of the received radio waves upon detecting the user operation.
However, Yoon et al specifically teaches concept of wherein the circuitry is further configured to measure the strength of the received radio waves upon detecting the user operation (connect with one of the access point 6 and access point 7 determined to be of the highest signal strength (e.g RSSI) (connection information acquired based on the radio wave) emitted by the access points 106 and 107, after user manually inputs to access one of the plurality of access points 106 and 107, [0084])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fukuda with concept of wherein the circuitry is further configured to measure the strength of the received radio waves upon detecting the user operation of Yoon et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve communication between electronic device and access point, (Yoon et al, [0007])

Regarding claim 7, Fukuda discloses information processing apparatus (fig. 1, position management system), 

However, Yoon et al specifically teaches concept of wherein after detecting the user operation, the circuitry is further configured to connect to the particular device via the second wireless communication system, based on the acquired connection information (connect with one of the access point 6 and access point 7 determined to be of the highest signal strength (e.g RSSI) emitted by the access points 106 and 107, after user manually inputs to access one of the plurality of access points 106 and 107, [0084]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fukuda with concept of wherein after detecting the user operation, the circuitry is further configured to connect to the particular device via the second wireless communication system, based on the acquired connection information of Yoon et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve communication between electronic device and access point, (Yoon et al, [0007])

Regarding claim 8, Fukuda discloses information processing apparatus (fig. 1, position management system), 
wherein the user operation indicating to start the processing operation to be performed by any one of the plurality of devices is pressing of a scan start button (when a user switches on the power of each electric device 2 in the indoor area .alpha., the storage/readout unit 38 (see FIG. 14) of the wireless communication control unit 30 in each distribution apparatus 3 reads out apparatus identification data B from the storage unit 39 (Step S1). Then, the transmission/reception unit 31 transmits a participation request including the apparatus identification data B of the distribution apparatus 3 itself to the gateway 7 (Step S2). Thereby, the transmission/reception unit 71 of the wireless communication control unit 70 of the gateway 7 receives the participation request, [0072]-[0077]); and 
Fukuda does not specifically disclose concept of circuitry is further configured to determine, after detecting the user operation, the particular device to execute the processing operation.
However, Yoon et al specifically teaches concept of circuitry is further configured to determine, after detecting the user operation, the particular device to execute the processing operation (connect with one of the access point 6 and access point 7 determined to be of the highest signal strength (e.g RSSI) (connection information acquired based on the radio wave) emitted by the access points 106 and 107, after user manually inputs to access one of the plurality of access points 106 and 107, [0084])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fukuda with concept of circuitry is further configured to determine, after detecting the user operation, the particular device to execute the processing operation of Yoon et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve communication between electronic device and access point, (Yoon et al, [0007])

Regarding claim 9, Fukuda discloses information processing apparatus (fig. 1, position management system), wherein the particular device of the plurality of devices is one of an image forming apparatus, a projection device, and an electronic whiteboard (management object 4 may also be a facsimile machine, a scanner, a printer, a copier, an electronic blackboard, [0078]).

Regarding claim 10, Fukuda discloses information processing apparatus (fig. 1, position management system), wherein the circuitry is further configured to detect the user operation indicating to start the processing operation, which is one of printing, scanning, and copying (when a user switches on the power of each electric device 2 in the indoor area .alpha., the storage/readout unit 38 (see FIG. 14) of the wireless communication control unit 30 in each distribution apparatus 3 reads out apparatus identification data B from the storage unit 39 (Step S1). Then, the transmission/reception unit 31 transmits a participation request including the apparatus identification data B of the distribution apparatus 3 itself to the gateway 7 (Step S2). Thereby, the transmission/reception unit 71 of the wireless communication control unit 70 of the gateway 7 receives the participation request in one of printing, scanning, and copying, [0072]-[0078]).

Regarding claim 11, Fukuda discloses information processing apparatus, wherein the information processing apparatus is one of a smart phone and a table terminal (a distribution apparatus distributes (transmits) identification data by using a given wireless communication method (Bluetooth (registered trademark)). A wireless terminal obtains position data and a signal strength threshold value that are associated with the distributed identification data and determines a current position of the wireless terminal, [0304]).

Regarding claim 12, Fukuda discloses information processing system (fig. 1, position management system), comprising: 
a plurality of devices (when a user switches on the power of each electric device 2 in the indoor area .alpha., the storage/readout unit 38 (see FIG. 14) of the wireless communication control unit 30 in each distribution apparatus 3 reads out apparatus identification data B from the storage unit 39 (Step S1). Then, the transmission/reception unit 31 transmits a participation request including the apparatus identification data B of the distribution apparatus 3 itself to the gateway 7 (Step S2). Thereby, the transmission/reception unit 71 of the wireless communication control unit 70 of the gateway 7 receives the participation request, [0072]-[0077]); and 
an information processing apparatus connectable to at least one of the plurality of devices over a network (transmission/reception unit 431 according to the fourth example transmits radio waves in a predetermined range in accordance with the communication method used for performing data communications, [0310]), the information processing apparatus including circuitry configured to receive radio waves from at least one of the plurality of devices via the network (transmission/reception unit 431 according to the fourth example transmits radio waves in a predetermined range in accordance with the communication method used for performing data communications, [0310]);
detect a user operation indicating to start a processing operation to be performed by any one of the plurality of devices (when a user switches on the power of each electric device 2 in the indoor area .alpha., the storage/readout unit 38 (see FIG. 14) of the wireless communication control unit 30 in each distribution apparatus 3 reads out apparatus identification data B from the storage unit 39 (Step S1). Then, the transmission/reception unit 31 transmits a participation request including the apparatus identification data B of the distribution apparatus 3 itself to the gateway 7 (Step S2). Thereby, the transmission/reception unit 71 of the wireless communication control unit 70 of the gateway 7 receives the participation request, [0072]-[0077]);
request the determined particular device to start the processing operation, the particular device of the plurality of devices includes circuitry configured to process the processing operation requested by the information processing apparatus (when a user switches on the power of each electric device 2 in the indoor area .alpha., the storage/readout unit 38 (see FIG. 14) of the wireless communication control unit 30 in each distribution apparatus 3 reads out apparatus identification data B from the storage unit 39 (Step S1). Then, the transmission/reception unit 31 transmits a participation request including the apparatus identification data B of the distribution apparatus 3 itself to the gateway 7 (Step S2). Thereby, the transmission/reception unit 71 of the wireless communication control unit 70 of the gateway 7 receives the participation request, [0072]-[0077]); 

However, Yoon et al specifically teaches concept of after detecting the user operation, determine, based on the radio waves received from the at least one of the plurality of devices, a particular device of the plurality of devices (connect with one of the access point 6 and access point 7 determined to be of the highest signal strength (e.g RSSI) (connection information acquired based on the radio wave) emitted by the access points 106 and 107, after user manually inputs to access one of the plurality of access points 106 and 107, [0084]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fukuda with concept of after detecting the user operation, determine, based on the radio waves received from the at least one of the plurality of devices, a particular device of the plurality of devices of Yoon et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve communication between electronic device and access point, (Yoon et al, [0007])

Regarding claim 13, Fukuda discloses information processing (fig. 1, position management system) method, comprising: 
receiving radio waves from at least one of a plurality of devices via a network (transmission/reception unit 431 according to the fourth example transmits radio waves in a predetermined range in accordance with the communication method used for performing data communications, [0310]); 
detecting a user operation indicating to start a processing operation to be performed by any one of the plurality of devices (when a user switches on the power of each electric device 2 in the indoor area .alpha., the storage/readout unit 38 (see FIG. 14) of the wireless communication control unit 30 in each distribution apparatus 3 reads out apparatus identification data B from the storage unit 39 (Step S1). Then, the transmission/reception unit 31 transmits a participation request including the apparatus identification data B of the distribution apparatus 3 itself to the gateway 7 (Step S2). Thereby, the transmission/reception unit 71 of the wireless communication control unit 70 of the gateway 7 receives the participation request, [0072]-[0077]);
 requesting the determined particular device to start the processing operation (when a user switches on the power of each electric device 2 in the indoor area .alpha., the storage/readout unit 38 (see FIG. 14) of the wireless communication control unit 30 in each distribution apparatus 3 reads out apparatus identification data B from the storage unit 39 (Step S1). Then, the transmission/reception unit 31 transmits a participation request including the apparatus identification data B of the distribution apparatus 3 itself to the gateway 7 (Step S2). Thereby, the transmission/reception unit 71 of the wireless communication control unit 70 of the gateway 7 receives the participation request, [0072]-[0077]);

However, Yoon et al specifically teaches concept of after detecting the user operation, determining, based on the radio waves received from the at least one of the plurality of devices, a particular device of the plurality of devices (connect with one of the access point 6 and access point 7 determined to be of the highest signal strength (e.g RSSI) (connection information acquired based on the radio wave) emitted by the access points 106 and 107, after user manually inputs to access one of the plurality of access points 106 and 107, [0084]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fukuda with concept of after detecting the user operation, determining, based on the radio waves received from the at least one of the plurality of devices, a particular device of the plurality of devices of Yoon et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve communication between electronic device and access point, (Yoon et al, [0007])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677